                                                   Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 1 of 32



                                              1   ROBINS KAPLAN LLP
                                                  Michael F. Ram, SBN #104805
                                              2   mram@robinskaplan.com
                                                  Marie N. Appel, SBN #187483
                                              3   mappel@robinskaplan.com
                                                  2440 West El Camino Real, Suite 100
                                              4   Mountain View, California 94040
                                                  Telephone: (650) 784-4040
                                              5   Facsimile: (650) 784-4041

                                              6   MORGAN & MORGAN
                                                  COMPLEX LITIGATION GROUP
                                              7   John A. Yanchunis (admitted pro hac vice)
                                                  jyanchunis@ForThePeople.com
                                              8   201 N. Franklin Street, 7th Floor
                                                  Tampa, Florida 33602
                                              9   Telephone: (813) 223-5505
                                                  Facsimile: (813) 223-5402
                                             10
R OBINS K APLAN LLP




                                             11   Attorneys for Plaintiff and Proposed Class
             A TTORNEYS A T L AW




                                             12
                            M OUNTAIN VIEW




                                                                               UNITED STATES DISTRICT COURT
                                             13
                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                             14

                                             15   ANDREW PARSONS, individually and on          Case No. 3:16-cv-05387-VC
                                                  behalf of all others similarly situated,
                                             16                                                PLAINTIFF’S MEMORANDUM OF
                                                                        Plaintiff,             POINTS AND AUTHORITIES IN
                                             17                                                SUPPORT OF UNOPPOSED MOTION
                                                  v.                                           FOR FINAL APPROVAL
                                             18
                                                  KIMPTON HOTEL & RESTAURANT
                                             19   GROUP, LLC

                                             20                         Defendant.

                                             21

                                             22
                                             23

                                             24

                                             25

                                             26
                                             27

                                             28
                                                   Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 2 of 32



                                              1                                                    TABLE OF CONTENTS

                                              2                                                                                                                                    Page
                                                  I.     INTRODUCTION .................................................................................................................. 1
                                              3
                                                  II.    SUMMARY OF THE LITIGATION ..................................................................................... 1
                                              4
                                                  III.   THE SETTLEMENT NEGOTIATIONS WERE AT ARM’S LENGTH .............................. 3
                                              5
                                                  IV.    SETTLEMENT TERMS, IMPLEMENTATION, AND RESPONSE................................... 3
                                              6
                                                         A.      The Settlement Class..................................................................................................... 3
                                              7
                                                         B.      The Settlement Benefits ................................................................................................ 4
                                              8
                                                                          Monetary Remedies ............................................................................................. 4
                                              9
                                                                          Injunctive Relief .................................................................................................. 7
                                             10
                                                         C.      Implementation of the Notice Plan ............................................................................... 8
R OBINS K APLAN LLP




                                             11
             A TTORNEYS A T L AW




                                                         D.      Class Member Response ............................................................................................. 11
                                             12
                            M OUNTAIN VIEW




                                                         E.      Attorneys’ Fees, Costs, and Expenses, and Service Award ........................................ 12
                                             13
                                                         F.      Release of Claims ....................................................................................................... 12
                                             14
                                                  V.     ARGUMENT ....................................................................................................................... 12
                                             15
                                                         A.      The Settlement Class Should Be Finally Certified ..................................................... 12
                                             16
                                                                          The Class Meets the Requirements of Rule 23(a) ............................................. 13
                                             17
                                                                          The Class Meets the Requirements of Rule 23(b)(3) ........................................ 13
                                             18
                                                         B.      The Court Should Grant Final Approval .................................................................... 17
                                             19
                                                                          The Standard for Final Approval: Amended Rule 23(e) ................................... 17
                                             20
                                                                          a.      Adequacy of Represnetation and Arm's Length Negotiation .................. 17
                                             21
                                                                          b.      Adequacy of Relief .................................................................................. 18
                                             22
                                                                          The Standard for Final Approval: Historic Factors .......................................... 20
                                             23
                                                                          a.      The Strength of Plaintiff’s Case .............................................................. 20
                                             24
                                                                          b.      The Amount Offered in Settlement ......................................................... 21
                                             25
                                                                          c.      The Extent of Discovery Completed and the Stage of the Proceedings .. 22
                                             26
                                                                          d.      The Experience and Views of Counsel .................................................... 23
                                             27
                                                                          e.      The Presence of a Governmental Participant........................................... 23
                                             28


                                                                                                                     i
                                                    Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 3 of 32



                                               1                         f.       The Reaction of Class Members to the Proposed Settlement .................. 23

                                               2         C.      The Court Should Find the Notice Plan Met the Requirements of Due Process ........ 23

                                               3         D.      The Court Should Finally Appoint Plaintiff’s Counsel as Class Counsel .................. 24

                                               4   VI.   CONCLUSION .................................................................................................................... 25

                                               5

                                               6

                                               7

                                               8
                                               9

                                              10
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                              13

                                              14

                                              15
                                              16

                                              17

                                              18

                                              19
                                              20

                                              21

                                              22
                                              23

                                              24

                                              25

                                              26
                                              27

                                              28


                                                                                                                   ii
                                                    Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 4 of 32



                                               1                                                      TABLE OF AUTHORITIES
                                               2   Cases
                                               3
                                                   Amchem Prods. v. Windsor, 521 U.S. 591, 620 (1997) ..................................................... 13, 16, 17
                                               4
                                                   American Airlines v. Wolens, 513 U.S. 219, 233 n.8 (1995) ......................................................... 15
                                               5
                                                   Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal. 1979) ................................................... 23
                                               6

                                               7   Dugas v. Starwood Hotels & Resorts Woldwide, Inc., 3:16-cv-00014-GPC-BLM (S.D. Cal.)..... 21

                                               8   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998)................................. 13, 14, 15, 16

                                               9   Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) ............................................................. 12
                                              10   In re Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011) ....................... 20
R OBINS K APLAN LLP




                                              11
                                                   In re Conseco Life Ins. Co. LifeTrend Ins. Sales and Mktg. Litig., 2010 WL 3931096 (N.D. Cal.
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                      Oct. 6, 2010)............................................................................................................................... 15
                                              13
                                                   In re Countrywide Fin. Corp. Customer Data Sec. Breach Litig., 2009 WL 5184352, at *6–7
                                              14

                                              15      (W.D. Ky. Dec. 22, 2009) .......................................................................................................... 17

                                              16   In re Countrywide Fin. Corp. Customer Data Sec. Breach Litig., 2010 WL 3341200, at *6 (W.D.

                                              17      Ky. Aug. 23, 2010) ..................................................................................................................... 18
                                              18
                                                   In re Hyundai & Kia Fuel Econ. Litig., 881 F.3d 679, 707 (9th Cir. 2018) .................................. 14
                                              19
                                                   In re Linkedin User Privacy Litig., 309 F.R.D. 573, 585 (N.D. Cal. 2015)................................... 17
                                              20
                                                   In re Target Corp. Customer Data Sec. Breach Litig., No. MDL 14-2522-PAM, ECF No. 358-1
                                              21
                                                      (March 18, 2015) (Settlement Agreement); id., 2017 WL 2178306, at *2 (D. Minn. May 17,
                                              22
                                              23      2017) (order approving settlement on remand from the 8th Circuit), appeal pending Case No.

                                              24      15-3912 (8th Cir.) ................................................................................................................ 22, 23
                                              25   In re the Home Depot, Inc., Customer Data Sec. Breach Litig., 2016 WL 6902351, at *2 (N.D.
                                              26
                                                      Ga. Aug. 23, 2016) ..................................................................................................................... 17
                                              27
                                                   In re the Home Depot, Inc., Customer Data Sec. Breach Litig., No. 1:14-MD-02583-TWT, ECF
                                              28


                                                                                                                        iii
                                                    Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 5 of 32



                                               1      No. 181-2 (March 7, 2016) (Settlement Agreement); id., 2016 WL 6902351, at *6 (N.D. Ga.
                                               2      Aug. 23, 2016) ..................................................................................................................... 21, 23
                                               3
                                                   Just Film, Inc. v. Buono, 847 F.3d 1108, 1118 (9th Cir. 2017) ......................................... 13, 15, 16
                                               4
                                                   Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1238 (9th Cir. 1998) ................................. 18, 22
                                               5
                                                   Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589-90 (9th Cir. 2012) ....................................... 15
                                               6

                                               7   Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950) .................................. 24

                                               8   Remijas v. The Neiman Marcus Group, LLC, No. 14-cv-1735, ECF No. 145 (March 17, 2017) . 22

                                               9   Smith v. Triad of Alabama, LLC, 2017 WL 1044692, at *6 (M.D. Ala. Mar. 17, 2017) ............... 19
                                              10
                                                   Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003)............................................................... 13
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                   Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016)............................................ 14, 16
                                              12
                            M OUNTAIN V IEW




                                                   Vaquero v. Ashley Furn., 824 F.3d 1150, 1155 (9th Cir. 2016) .................................................... 16
                                              13
                                                   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) ........................................................... 13
                                              14

                                              15   Whalen v. Michaels Stores, Inc., 689 F. App'x 89 (2d Cir. 2017) ................................................. 21

                                              16

                                              17   Statutes
                                                   Class Action Fairness Act, 28 U.S.C. § 1715 .......................................................................... 16, 23
                                              18

                                              19   Other Authorities

                                              20   Manual for Complex Litigation, Fourth, § 21.61 (2004) ............................................................... 21

                                              21   Manual for Complex Litigation, Fourth, § 21.632 (2004) ............................................................. 16

                                              22   N.D. Cal. Procedural Guidance for Class Action Settlements, §2 ................................................. 11

                                              23   N.D. Cal. Procedural Guidance for Class Action Settlements, §6 ................................................. 15

                                              24
                                                   Rules
                                              25
                                                   Fed. R. Civ. P. 23(a) ....................................................................................................................... 16
                                              26
                                                   Fed. R. Civ. P. 23(a)(1) .................................................................................................................. 16
                                              27
                                                   Fed. R. Civ. P. 23(b)(1) .................................................................................................................. 17
                                              28


                                                                                                                        iv
                                                    Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 6 of 32



                                               1   Fed. R. Civ. P. 23(e) ....................................................................................................................... 21

                                               2   Fed. R. Civ. P. 23(g)(1)(A)(i-iv) .................................................................................................... 28

                                               3   Fed. R. Civ. P. 23(g)(1)(B) ............................................................................................................ 28

                                               4

                                               5

                                               6

                                               7

                                               8
                                               9

                                              10
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                              13

                                              14

                                              15
                                              16

                                              17

                                              18

                                              19
                                              20

                                              21

                                              22
                                              23

                                              24

                                              25

                                              26
                                              27

                                              28


                                                                                                                        v
                                                    Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 7 of 32



                                            1                         MEMORANDUM OF POINTS AND AUTHORITIES

                                            2   I.       INTRODUCTION

                                            3            This matter was hard-fought during active litigation and preliminary approval of its

                                            4   resolution was similarly forged in the crucible of this Court’s careful consideration. Plaintiff moved

                                            5   for preliminary approval on three occasions, addressing the Court’s watchful critiques in each

                                            6   iteration (ECF Nos. 89, 98, 106), resulting, ultimately, in an approval Order being entered on

                                            7   January 9, 2019, (ECF No. 111). Following in the wake of that approval and the associated robust

                                            8   notice and administration plan, Plaintiff now moves for final approval of the settlement.

                                            9            The response from the Settlement Class1 has been positive: only five Class Members opted-

                                           10   out of the settlement, and zero objections were received; yet, more than 900 claims have been
R OBINS K APLAN LLP




                                           11   submitted. See Declaration of Cameron Azari at ¶¶ 29–31, attached as Exhibit 1.2 If finally
             A TTORNEYS A T L AW




                                           12   approved, Class Members will be eligible to receive reimbursement for out-of-pocket expenses
                            M INNEAPOLIS




                                           13   resulting from the Security Incident—including for overdraft fees, late fees, unreimbursed charges,

                                           14   and up to five hours of lost time at the rate of $25.00 per hour. SA ¶ 2.1. In addition, significant

                                           15   injunctive relief required by the Settlement ensures Class Member’s information is protected going

                                           16   forward. SA ¶¶ 3.1-3.5.

                                           17            Accordingly, Plaintiff respectfully requests that the Court enter an order (1) finally

                                           18   approving the Settlement; (2) finally certifying the Settlement Class; (3) finally appointing Andrew

                                           19   Parsons as Class Representative; (4) finally appointing John Yanchunis as Lead Class Counsel, and

                                           20   Michael Ram as Class Counsel; (5) finally approving the Notice Program as implemented; (6)

                                           21   finally appointing Epiq Systems, Inc. to serve as the Claims Administrator; and (7) finally

                                           22   appointing Bruce A. Friedman as the Claims Referee.

                                           23   II.      SUMMARY OF THE LITIGATION

                                           24            This class action case was filed against Kimpton in September 2016 following a malware

                                           25   incident potentially affecting payment card transactions at 61 Kimpton hotels and restaurants

                                           26
                                                1
                                                 Unless otherwise defined, capitalized terms have the same meaning attributed to them in the
                                           27   Settlement Agreement (“SA”), previously filed at ECF No. 106-1.
                                           28   2
                                                    The deadline for opting-out and objecting was June 8, 2019. (ECF No. 111 at 12).

                                                                                                 1
                                                 Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 8 of 32



                                            1   between February and July 2016. ECF No. 1 ¶ 2. Plaintiff Lee Walters asserted five claims in his

                                            2   original complaint: negligence, breach of implied contract, and three claims under California’s

                                            3   Unfair Competition Law (unfair conduct, unlawful conduct, and fraudulent conduct). Id. ¶¶ 57-95.

                                            4   Mr. Walters filed an amended complaint in January 2017 asserting the same claims. ECF No. 34.

                                            5   Following Kimpton’s motion to dismiss, the Court dismissed the UCL fraud prong claim and

                                            6   allowed the other four claims to go forward. ECF No. 44.

                                            7          The Court bifurcated pre-trial proceedings into individual liability and damages and class

                                            8   certification phases and ordered the parties to proceed first with discovery and summary judgment

                                            9   on liability and damages as to the named plaintiff only. ECF No. 47. Early in discovery, Andrew

                                           10   Parsons was added as a plaintiff. ECF No. 61. Mr. Parsons alleges that he used his payment card
R OBINS K APLAN LLP




                                           11   at a Kimpton hotel in Washington, D.C. during the at-risk window for the malware incident. Id. ¶¶
             A TTORNEYS A T L AW




                                           12   13-18. In January 2018, the original plaintiff, Mr. Walters, was voluntarily dismissed. ECF No.
                            M INNEAPOLIS




                                           13   74.

                                           14          The parties completed fact discovery on February 16, 2018, (ECF No. 67), having engaged

                                           15   in voluminous document and ESI discovery and exchanged substantial written discovery, including

                                           16   interrogatories and requests for admission. Kimpton deposed Mr. Parsons and Plaintiff took the

                                           17   depositions of Kimpton’s Rule 30(b)(6) representative, Kimpton’s four data security witnesses, and

                                           18   Kimpton’s Director of Communications. See Declaration of John Yanchunis in Support of Final

                                           19   Approval at ¶ 16, attached hereto as Exhibit 2.

                                           20          The parties also engaged in substantial third-party discovery. Plaintiff issued subpoenas to

                                           21   the Better Business Bureau, Mandiant (forensics firm), SecureWorks (forensics firm), Sunera

                                           22   (computer security firm), Rapid7 (computer security firm), and certain employees of Kimpton’s

                                           23   parent company, IHG. In connection with these subpoenas, Plaintiff has taken the depositions of

                                           24   Mandiant, Sunera, and two IHG witnesses. Yanchunis Decl. ¶17.

                                           25          Plaintiff’s counsel also retained a cybersecurity expert to assist with identifying the cause

                                           26   of the breach and to determine the preventive measures necessary to protect information of

                                           27   consumers in the future. This expert telephonically attended several of the depositions and reviewed

                                           28   documents produced by Kimpton. Plaintiff’s counsel also retained a damages expert to assist in


                                                                                              -2-
                                                 Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 9 of 32



                                            1   determining the type and nature of the damages that could be sustained by Class Members. Id. ¶ 18.

                                            2   III.    THE SETTLEMENT NEGOTIATIONS WERE AT ARM’S LENGTH
                                                        The negotiations that resulted in the Settlement were, at all times, hard-fought and
                                            3
                                                conducted at arm’s length. While engaging in discovery, the parties also began a discussion of the
                                            4
                                                potential resolution of the litigation. Specifically, on November 9, 2017, Plaintiff sent Kimpton a
                                            5
                                                letter outlining the material terms of a proposed settlement. On February 5, 2018, Kimpton
                                            6
                                                responded to Plaintiff’s proposal and outlined its position on the basic parameters of a settlement.
                                            7
                                                Yanchunis Decl. ¶ 19. In February 2018, the parties retained Bruce A. Friedman, a highly
                                            8
                                                experienced mediator, to assist the parties in continuing the negotiations. For the primary benefit
                                            9
                                                of the mediator, the parties briefed their respective positions on the facts, claims, defenses and
                                           10
R OBINS K APLAN LLP




                                                assessments of the risk of litigation. The parties also submitted a draft settlement term sheet that
                                           11
             A TTORNEYS A T L AW




                                                was prepared by Plaintiff and that was then used at the mediation. Id. ¶ 20.
                                           12
                            M INNEAPOLIS




                                                        On March 12, 2018, the parties had a full-day mediation session with Mr. Friedman at
                                           13
                                                JAMS in San Francisco. The negotiations were hard-fought throughout and the settlement process
                                           14
                                                was conducted at arm’s length. Through the negotiations, Mr. Friedman was able to assist the
                                           15
                                                parties in reaching an agreement on the substantive terms of the Settlement. Id. ¶ 21. The parties
                                           16
                                                executed a term sheet the same day. The subject of attorneys’ fees and expenses, subject to Court
                                           17
                                                approval, was negotiated only after the substantive terms of the Settlement were agreed upon by
                                           18
                                                the parties. Id.
                                           19
                                           20   IV.     SETTLEMENT TERMS, IMPLEMENTATION, AND RESPONSE

                                           21                      A. The Settlement Class
                                                        The proposed Settlement Class is defined as:
                                           22
                                           23               All residents of the United States whose Personal Information was
                                                            compromised as a result of the malware attack publicly announced by
                                           24               Kimpton on August 31, 2016.
                                                SA ¶ 1.26. A litigation class has not yet been certified. See N.D. Cal. Procedural Guidance for
                                           25
                                                Class Action Settlements, Preliminary Approval 1(a). The class definition is consistent with the
                                           26
                                                class definition in Plaintiff’s Second Amended Class Action Complaint (“[a]ll persons residing in
                                           27
                                                the United States whose personal and/or financial information was disclosed in the Data Breach
                                           28


                                                                                              -3-
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 10 of 32



                                            1   affecting Kimpton in 2015”) (ECF No. 61, Second Amended Class Action Complaint ¶ 54.). The

                                            2   class definition was revised to accurately include the date of the public announcement of the Data

                                            3   Breach based on information learned in discovery.

                                            4          Through discovery Plaintiff confirmed that Kimpton has name and contact information for

                                            5   approximately 149,200 Settlement Class Members, to whom Kimpton provided direct notice of

                                            6   the security incident.    The size of the remaining class is difficult to estimate with

                                            7   precision. Because of the nature of payment card acceptance, Kimpton does not have an ability to

                                            8   match contact information to most of the payment cards potentially affected by the incident. Visa

                                            9   reported it considered 297,576 unique accounts to be at-risk, MasterCard identified 146,243 unique

                                           10   at-risk accounts (24,259 of which had been identified as at-risk due to other earlier reported
R OBINS K APLAN LLP




                                           11   incidents), and American Express identified 169,335 unique at-risk accounts (54,812 of which had
             A TTORNEYS A T L AW




                                           12   been identified as at-risk due to other earlier reported incidents). These account number totals,
                            M INNEAPOLIS




                                           13   however, are not necessarily equivalent to unique individuals because one person could have used

                                           14   a Visa account at the front desk and a Mastercard in a restaurant. Thus, based on these numbers,

                                           15   Kimpton estimates that in total approximately 600,000 unique individuals were potentially

                                           16   affected by the incident, many of whom used cards that were previously identified as at-risk by

                                           17   other security incidents reported to the payment card networks other than the Kimpton incident.

                                           18          B.      The Settlement Benefits
                                           19                         Monetary Remedies
                                           20          Under the Settlement, subject to its terms and conditions and subject to Court approval,

                                           21   Settlement Class Members are eligible to receive reimbursement of up to $250 (in total) for the

                                           22   following categories of out-pocket expenses resulting from the Security Incident:

                                           23               (i) unreimbursed bank fees;
                                           24               (ii) unreimbursed card reissuance fees;
                                                            (iii) unreimbursed overdraft fees;
                                           25
                                                            (iv) unreimbursed charges related to unavailability of funds;
                                           26               (v) unreimbursed late fees;
                                           27               (vi) unreimbursed over-limit fees;
                                                            (vii) long distance telephone charges;
                                           28


                                                                                              -4-
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 11 of 32



                                            1               (viii) cell minutes (if charged by minute), Internet usage charges (if charged
                                                            by the minute or by the amount of data usage and incurred solely as a result
                                            2               of the Security Incident), and text messages (if charged by the message and
                                                            incurred solely as a result of the Security Incident);
                                            3               (ix) unreimbursed charges from banks or credit card companies;
                                            4               (x) postage;
                                                            (xi) interest on payday loans due to card cancelation or due to over-limit
                                            5               situation;
                                            6               (xii) up to five hours of lost time spent dealing with replacement card issues
                                                            or in reversing fraudulent charges or otherwise dealing with the Security
                                            7               Incident (calculated at the rate of $25.00 per hour), but only if at least one
                                                            full hour was spent;
                                            8               (xiii) an additional $15 payment for each credit or debit card on which
                                                            document fraudulent charges were incurred that were later reimbursed, to
                                            9               compensate the claimant for lost time associated with seeking
                                                            reimbursement for the fraud, but no documentation will be required for this
                                           10               benefit;
R OBINS K APLAN LLP




                                           11               (xiv) costs of credit report(s) purchased by Settlement Class Members
             A TTORNEYS A T L AW




                                                            between February 1, 2016 and the Claims Deadline (with an affirmative
                                           12               statement by the Settlement Class Member that it was purchased primarily
                            M INNEAPOLIS




                                                            because of the Security Incident); and
                                           13               (xv) costs of credit monitoring and identity theft protection (not to exceed
                                                            $80.00) purchased by Settlement Class Members between February 1,
                                           14               2016 and the Claims Deadline (with an affirmative statement by the
                                                            Settlement Class Member that it was purchased primarily because of the
                                           15               Security Incident and not for other purposes, and with proof of purchase).
                                           16
                                                SA ¶ 2.1.
                                           17
                                                       Class Members who had other extraordinary unreimbursed out-of-pocket monetary losses
                                           18
                                                as a result of the Security Incident, including alleged unreimbursed fraudulent charges, are eligible
                                           19
                                           20   to make a claim for reimbursement of up to $10,000.00. SA ¶ 2.2. Settlement Class Members

                                           21               shall also be eligible to be reimbursed for monetary out-of-pocket losses
                                                            that are claimed by the Settlement Class Member to have occurred more
                                           22               likely than not as a result of the Security Incident, in an amount not to
                                                            exceed $10,000.00 per Settlement Class Member, subject to the following
                                           23
                                                            conditions: (a) it is an actual, documented, and unreimbursed monetary
                                           24               loss; (b) was more likely than not caused by the Security Incident; (c)
                                                            occurred during the time period from February 1, 2016 through and
                                           25               including the end of the applicable claims period (see ¶ 2.2.2, infra); (d) is
                                                            not already covered by one or more of the categories in ¶ 2.1, and (e) the
                                           26               claimant made reasonable efforts to avoid or seek reimbursement for the
                                           27               loss including but not limited to exhaustion of all available credit
                                                            monitoring insurance and identity theft insurance as required under ¶ 2.2.1.
                                           28               Settlement Class Members with claims under this paragraph may also


                                                                                               -5-
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 12 of 32



                                            1                 submit claims for benefits under ¶ 2.1.
                                            2   SA ¶ 2.2.
                                            3
                                                         The aggregate amount of claims reimbursement for which Kimpton shall be responsible to
                                            4
                                                pay is capped at $600,000—approximately $1.00 per card involved, which compares favorably to
                                            5
                                                other payment card data breach cases where the average per card amount was significantly below
                                            6

                                            7   $1.00 per card. If the total valid claims exceed the $600,000 cap, each individual amount shall be

                                            8   reduced pro rata so that the aggregate claims reimbursement is exactly $600,000. SA ¶ 2.4.3

                                            9   Unused funds, however, will not redistributed to class members who claim their share nor do
                                           10
                                                unused funds go to cy pres. See Standing Order for Civil Cases Before Judge Vince Chhabria, §32;
R OBINS K APLAN LLP




                                           11
             A TTORNEYS A T L AW




                                                See N.D. Cal. Procedural Guidance for Class Action Settlements, 8. This is because the goal of
                                           12
                            M INNEAPOLIS




                                                this settlement is to provide Settlement Class Members with unreimbursed out-of-pocket expenses
                                           13
                                                and documented lost time that resulted from the Security Incident without knowing how the breach
                                           14

                                           15   could have affected the class as a whole. Plaintiff believes that the Settlement will accomplish this

                                           16   goal and therefore Plaintiff did not seek additional monetary relief beyond what Settlement Class
                                           17   Members can recover through the claims process.
                                           18
                                                         The monetary relief provided under the terms of the Settlement most likely exceeds the
                                           19
                                                potential recovery if Plaintiff were to prevail on each of his claims. See N.D. Cal. Procedural
                                           20
                                                Guidance for Class Action Settlements, 1(d). Reimbursement for out-of-pocket losses for the
                                           21

                                           22   fifteen categories detailed above exceeds what would otherwise be available remedies if the

                                           23   Settlement is not approved. For example, under the terms of the Settlement, Class Members may

                                           24   recover for the cost of credit monitoring, up to $80 and purchased anytime between February 1,
                                           25   2016 and the Claims Deadline. Similarly, in addition to time spent dealing with the Security
                                           26
                                                Incident, Class Members can receive an additional $15 payment for each credit or debit card that
                                           27

                                           28   3
                                                    The Claims Deadline is August 22, 2019. S.A. §§ 1.5, 2.1; Azari Decl. ¶ 32.

                                                                                                -6-
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 13 of 32



                                            1   incurred fraudulent charges that were reimbursed. Without a Settlement, these remedies would not
                                            2   likely be available to Class Members. Given the size of the Class and the amount of monetary
                                            3
                                                relief available to the Class—and the claims received to date—Plaintiff does not anticipate concerns
                                            4
                                                about the allocation of the settlement fund among Class Members. See N.D. Cal. Procedural
                                            5
                                                Guidance for Class Action Settlements, 1(e).
                                            6
                                                                       Injunctive Relief
                                            7
                                                       Class benefits from this Settlement Agreement are not merely monetary; they also include
                                            8
                                                injunctive relief designed to ensure the protection of class members’ information which remains in
                                            9
                                                the possession of Kimpton, and to minimize the risk of future data breaches and protect consumer
                                           10
R OBINS K APLAN LLP




                                                data going forward. As part of the Settlement Agreement, Kimpton will adopt and implement, at a
                                           11
             A TTORNEYS A T L AW




                                                minimum, the following data security measures for three years from the execution of the Settlement
                                           12
                            M INNEAPOLIS




                                                Agreement:
                                           13
                                                             1) Information Security Position. Kimpton will designate a position that is
                                           14                specifically responsible for overseeing information security compliance at
                                                             Kimpton Hotel & Restaurant Group, LLC.
                                           15
                                                             2) Annual PCI DSS Audits & Penetration Testing. Kimpton will hire a
                                           16                third-party Qualified Security Assessor to conduct an annual assessment of
                                                             Kimpton’s compliance with PCI DSS and hire a penetration testing
                                           17                company to conduct an annual penetration test of Kimpton Hotel &
                                                             Restaurant Group, LLC’s cardholder data environment. Qualified Security
                                           18                Assessor means an independent security organization that has been
                                                             qualified by the PCI Security Standards Council to assess an entity’s
                                           19                adherence to PCI DSS. Penetration test means a manual process that
                                                             complies with the standards set forth by PCI DSS for penetration testing.
                                           20                3) Annual Security Awareness Program. Kimpton will provide annual
                                                             security awareness training for its employees, which will include education
                                           21                and training regarding payment card data security and payment card data
                                                             security best practices.
                                           22
                                                             4) Payment Card Acceptance Technology. With respect to all consumer
                                           23                card present payment transactions where a physical payment card is used
                                                             at a Kimpton hotel front desk or restaurant, Kimpton will: (1) implement a
                                           24                solution that encrypts payment card data when it is read by the card
                                                             acceptance device and routes the authorization message out to the payment
                                           25                card networks without the authorization message data being unencrypted
                                                             on devices owned and managed by Kimpton (“Encryption Solution”); and
                                           26                (2) install card acceptance devices and payment applications that support
                                                             acceptance of EMV enabled payment cards (the “EMV
                                           27                Solution”). Kimpton will implement the Encryption Solution and EMV
                                                             Solution by June 31, 2019 for card present transactions that occur at the
                                           28                front desk of its hotels. Kimpton will implement the Encryption Solution


                                                                                               -7-
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 14 of 32



                                            1               and EMV Solution for card present transaction that occur in its restaurants
                                                            by January 2020.
                                            2               5) Senior Leadership reporting. Kimpton will report to its executive team
                                                            about its cybersecurity efforts.
                                            3

                                            4   SA ¶¶ 3.1-3.5.

                                            5          The injunctive relief provisions included in the Settlement Agreement materially enhance

                                            6   the value of this Settlement and represent significant improvements by Kimpton to its data security.

                                            7   For example, though the parties disputed whether Kimpton had been PCI-compliant, this settlement

                                            8   includes regular PCI-DSS compliance auditing. And the improvements to Kimpton’s payment card

                                            9   acceptance technology represent a significant financial investment by Kimpton and further adds to

                                           10   the relief Class Members would receive as a result of this Settlement.
R OBINS K APLAN LLP




                                           11          Thus, the meaningful benefits to Class Members through the Settlement is not merely
             A TTORNEYS A T L AW




                                           12   monetary. By including these security enhancements in addition to monetary relief, the Settlement
                            M INNEAPOLIS




                                           13   Agreement provides renewed confidence that Kimpton systems will prospectively protect

                                           14   consumer data.

                                           15          C.        Implementation of the Notice Plan

                                           16          Pursuant to the Preliminary Approval Order, Settlement Administrator Epiq Systems

                                           17   implemented the Notice Program—at Kimpton’s sole and separate expense. SA ¶ 4.2. Settlement

                                           18   administration and notice has thus far cost approximately $351,000.00, with additional expenses

                                           19   expected between final approval and disbursement. See N.D. Cal. Procedural Guidance for Class

                                           20   Action Settlements, §2. Since Kimpton is paying these costs in addition to the monetary relief

                                           21   provided to Class Members, this also materially enhances the value of the Settlement.

                                           22          With respect to notice, there are two groups of Settlement Class Members: those for whom

                                           23   Kimpton has email addresses and/or physical addresses, and those for whom Kimpton does not.

                                           24   As anticipated by the Notice Plan, Epiq identified 269,469 records of potential Class members,

                                           25   resulting in 199,759 records for the initial email effort and 69,710 records for the initial postcard

                                           26   mailing, with the individual notice effort reaching approximately 84.5% of the identified Settlement

                                           27   Class. Azari Decl. ¶ 10.

                                           28          Specifically, on February 8, 2019, Epiq disseminated a total of 199,759 Summary Email


                                                                                               -8-
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 15 of 32



                                            1   Notices to all potential Settlement Class Members for whom a facially valid email address was

                                            2   available. Each Summary Email Notice was transmitted with a unique message identifier. If the

                                            3   receiving e-mail server could not deliver the message, a “bounce code” was returned along with

                                            4   the unique message identifier. For any Summary Email Notice for which a bounce code was

                                            5   received indicating that the message was undeliverable, at least two additional attempts were made

                                            6   to deliver the Notice by email. At the end of the initial Email Notice effort, 15,300 emails remained

                                            7   undeliverable. Id. ¶ 11. The Summary Email Notice included an embedded link to the Settlement

                                            8   Website. By clicking the link, recipients are able to easily access the Long Form Notice and

                                            9   Settlement Agreement, other information about the Settlement, and easily file an online Claim

                                           10   Form. Id. ¶ 12.
R OBINS K APLAN LLP




                                           11          On February 22, 2019, Epiq mailed 69,710 Summary Postcard Notices via USPS first class
             A TTORNEYS A T L AW




                                           12   mail to known or potential Settlement Class Members with no associated email address. Id. ¶ 14.
                            M INNEAPOLIS




                                           13   Prior to the initial Postcard Notice mailing, all mailing addresses were checked against the National

                                           14   Change of Address (“NCOA”) database maintained by the United States Postal Service (“USPS”),

                                           15   any invalid addresses were updated through a third-party address search service, and addresses

                                           16   were certified via the Coding Accuracy Support System (“CASS”) and verified through Delivery

                                           17   Point Validation (“DPV”) to verify the accuracy of the addresses. Id. ¶ 13. Detailed Notices and

                                           18   paper Claim Forms were mailed via USPS first class mail to any persons who requested. Id. ¶ 15.

                                           19   On February 28, 2019, 8,188 Summary Postcard Notices were mailed to Class Members for whom

                                           20   an Email Notice was undeliverable and an associated physical mailing address was available. The

                                           21   same address verification process outlined above was used. Id. ¶ 16. For Summary Postcard

                                           22   Notices returned as undeliverable, Epiq undertook additional public record research, using a third-

                                           23   party lookup service, resulting in—as of June 25, 2019—the re-mailing of 5,519 Summary Postcard

                                           24   Notices. Id. ¶ 17.

                                           25          The Summary Postcard Notice and the Summary Email Notice are estimated to have

                                           26   reached approximately 227,828 unique Settlement Class Members, or 84.5% of the identified

                                           27   Settlement Class. Id. ¶ 18.

                                           28          For the remaining Settlement Class Members, notice was provided by publication. First,


                                                                                               -9-
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 16 of 32



                                            1   on March 1, 2019, a 1/3 page advertisement was placed in People Magazine. People is the number

                                            2   one celebrity and entertainment brand and has the largest audience of any magazine in the United

                                            3   States. People’s circulation is approximately 3.4 million and its readership is over 38.2 million

                                            4   readers per week and an average number of 11.2 readers-per-copy nationwide. Id. ¶ 19.

                                            5          Second, Internet Banner Notices were placed online across the Google Display Network

                                            6   and the Yahoo! Ad Network. In addition, banners were placed on a Google Display Network’s

                                            7   Custom Intent Audience targeted to consumers who are actively researching or planning "Hotel

                                            8   Accommodations," "Hotels and Resorts," and "Online Hotel Booking” related topics. Banner

                                            9   Notices were also placed on Facebook, including Banners targeted to Facebook users who have

                                           10   identified an interest in Kimpton Hotels and Restaurants. The Digital Banner Notice effort as
R OBINS K APLAN LLP




                                           11   implemented is as follows:
             A TTORNEYS A T L AW




                                           12       Network/Property                Banner Size            # of Days         A18+ Impressions
                            M INNEAPOLIS




                                                 Google Display Network           300x250; 728x90              31               90,084,229
                                           13
                                                 Google Display Network:          300x250; 728x90             31                   950,403
                                           14     Custom Intent Audience
                                                 Facebook                            254x133                  31                 148,359,961
                                           15    Facebook: Kimpton
                                                                                     254x133                  31                 22,885,717
                                                  Hotels Interest
                                           16    Yahoo Ad Network                 300x250; 728x90             31                 35,000,144
                                           17             TOTAL                                                                  297,280,454
                                           18   Combined, approximately 297 million adult impressions were generated by the Banner Notice,

                                           19   which ran for a 31-day period, from February 8, 2019 to March 10, 2019. Clicking on the banner

                                           20   linked the reader to the case website where they can obtain detailed information about the

                                           21   Settlement and file an online claim. Azari Decl. ¶¶ 20–21.

                                           22          On     February       8,   2019,   a     neutral,   informational,    Settlement      Website

                                           23   (www.KimptonSettlement.com) was established so that members of the Settlement Class can file

                                           24   claims, and obtain additional information and case documents, including the Complaint, Long Form

                                           25   Notice, Settlement Agreement, Order Granting Preliminary Approval, paper Claim Form, and

                                           26   Answers to Frequently Asked Questions. As of June 26, 2019, there have been 147,755 unique

                                           27   visitors to the Settlement Website and 219,275 website page views presented. Id. ¶¶ 24–26. To

                                           28   facilitate locating the Settlement Website, sponsored search listings were acquired on the three most


                                                                                               - 10 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 17 of 32



                                            1   highly-visited internet search engines: Google, Yahoo! and Bing. When search-engine visitors

                                            2   search on common keyword combinations—including “Kimpton Hotel Settlement,” “Kimpton

                                            3   Data Breach Litigation,” and “Kimpton Security Settlement”—the sponsored search listing

                                            4   generally is displayed at the top of the page, above the search results, or in the upper right-hand

                                            5   column of the web-browser screen. As of June 8, 2019, the sponsored listings have been displayed

                                            6   1,369 times, resulting in 480 clicks that displayed the case website. Id. ¶¶ 22–23. Also on February

                                            7   8, 2019, a toll-free number (1-855-789-0900) was established to allow Class Members to call and

                                            8   get information about the Settlement in the form of recorded answers to Frequently Asked

                                            9   Questions. Callers can also request that a Long Form Notice and Claim Form be sent by mail. This

                                           10   automated phone system is available 24 hours per day, 7 days per week. As of June 26, 2019, the
R OBINS K APLAN LLP




                                           11   toll-free number has handled 188 calls representing 879 minutes of use. Id. ¶ 27.
             A TTORNEYS A T L AW




                                           12          Using standard advertising media industry methodologies to calculate the overlap inherent
                            M INNEAPOLIS




                                           13   in exposures to the direct mail and email, measured publication and internet banner ads we arrive

                                           14   at a combined measurable reach of approximately 80%. Reach was enhanced further by the

                                           15   sponsored internet search listings and the case website. Id. ¶ 38.

                                           16          The Notices themselves were designed to be “noticed,” reviewed, and—by presenting the

                                           17   information in plain language—understood by Class Members. The design of the Notices follows

                                           18   the principles embodied in the Federal Judicial Center’s illustrative “model” notices posted at

                                           19   www.fjc.gov. Id. ¶ 33; Standing Order for Civil Cases Before Judge Vince Chhabria, at 12. The

                                           20   Notices are clearly worded with an emphasis on simple, plain language to encourage readership

                                           21   and comprehension. Azari Decl. ¶ 34.

                                           22          D.      Class Member Response
                                           23          The Class’s response to the Settlement has been positive. N.D. Cal. Procedural Guidance
                                           24
                                                for Class Action Settlements, Final Approval § 1. While the deadline to request exclusion from, or
                                           25
                                                object to, the Settlement was June 8, 2019, as of June 25, 2019, Epiq has received only five requests
                                           26
                                                for exclusion from the Settlement Class and no objections. Azari Decl. ¶ 29. This represents a
                                           27

                                           28   miniscule opt-out rate of 0.00083%; further supporting approval. See, e.g., In re Anthem, Inc. Data


                                                                                              - 11 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 18 of 32



                                            1   Breach Litig., 327 F.R.D. 299, 320–21 (N.D. Cal. 2018) (“[O]nly 406 Settlement Class Members
                                            2   have opted out of the Settlement (about 0.0005% of the Class). Such low rates of objections and
                                            3
                                                opt-outs are ‘indicia of the approval of the class.’”) (citations omitted) (quoting Hughes v. Microsoft
                                            4
                                                Corp., No. 98-CV-01646, 2001 WL 34089697, at *1, *8 (W.D. Wash. Mar. 26, 2001)).
                                            5
                                                       Moreover, as of June 26, 2019, Epiq has received 948 claims (898 online and 50 paper), of
                                            6

                                            7   which 189 included supporting documentation. Azari Decl. ¶ 30. With an August 22, 2019 filing

                                            8   deadline, these numbers are preliminary and will be updated. As to the claims received thus far, the

                                            9   initial review, which removes likely duplicate claims and adjusts claimed amounts to caps, results
                                           10
                                                in $143,302.68 claimed to date for Ordinary Expenses, $16,005.00 claimed to date for Reimbursed
R OBINS K APLAN LLP




                                           11
             A TTORNEYS A T L AW




                                                Fraudulent Charges and $487,721.91 claimed thus far for Extraordinary Expenses. Id. ¶ 30.
                                           12
                            M INNEAPOLIS




                                                       E.      Attorneys’ Fees, Costs, and Expenses, and Service Award
                                           13
                                                       Plaintiff separately moved for Attorney’s Fees, Costs, and Expenses, as well as a service
                                           14
                                                award for Plaintiff, (ECF No. 113), and thus those matters are not further addressed here. N.D.
                                           15
                                                Cal. Procedural Guidance for Class Action Settlements, Final Approval §§ 2–3; Standing Order for
                                           16
                                                Civil Cases Before Judge Vince Chhabria, at 13.
                                           17
                                                       F.      Release of Claims
                                           18
                                                       Under the Settlement, each member of the Class will be deemed to have released any and
                                           19
                                                all claims, demands, rights, liabilities and causes of action of every nature and description
                                           20
                                                whatsoever, known or unknown, suspected or unsuspected, asserted or that might have been
                                           21
                                                asserted, by the Plaintiff or any Settlement Class Member, against Kimpton arising out of or related
                                           22
                                                to the facts giving rise to the subject matter of the Complaint in this case. SA ¶ 7.1. Class Members
                                           23
                                                are only releasing claims based on the identical factual predicate, as required under Ninth Circuit
                                           24
                                                precedent. See Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010); see also Standing Order
                                           25
                                                for Civil Cases Before Judge Vince Chhabria, ¶45, p.11.
                                           26
                                                V.     ARGUMENT
                                           27
                                                       A.      The Settlement Class Should Be Finally Certified
                                           28


                                                                                               - 12 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 19 of 32



                                            1                           The Class Meets the Requirements of Rule 23(a)

                                            2           Before assessing the parties’ settlement, the Court should first confirm that the underlying

                                            3   settlement class meets the requirements of Rule 23. See Amchem Prods. v. Windsor, 521 U.S. 591,

                                            4   620 (1997); Manual for Complex Litigation, Fourth, § 21.632 (2004). The prerequisites for class

                                            5   certification under Rule 23(a) are numerosity, commonality, typicality, and adequacy—each of

                                            6   which is satisfied here. Fed. R. Civ. P. 23(a). The proposed settlement class includes, at minimum,

                                            7   more than 150,000 people, and so readily satisfies the numerosity requirement. See Fed. R. Civ. P.

                                            8   23(a)(1); Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998).

                                            9           The proposed class also satisfies the commonality requirement of Rule 23(a), which

                                           10   requires that class members’ claims “depend upon a common contention,” of such a nature that
R OBINS K APLAN LLP




                                           11   “determination of its truth or falsity will resolve an issue that is central to the validity of each [claim]
             A TTORNEYS A T L AW




                                           12   in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). The central question
                            M INNEAPOLIS




                                           13   behind every claim in this litigation is whether Kimpton adequately secured its consumers’ payment

                                           14   card information. The answer to that question depends on common evidence that does not vary

                                           15   from class member to class member, and so can be fairly resolved—whether through litigation or

                                           16   settlement—for all class members at once.

                                           17           The final requirements of Rule 23(a)—typicality and adequacy—are likewise satisfied

                                           18   here. The proposed Class Representative used a payment card for a stay at an affected Kimpton

                                           19   property during the breach period, and so he was affected by the same inadequate data security that

                                           20   Plaintiff alleges harmed the rest of the class. See Just Film, Inc. v. Buono, 847 F.3d 1108, 1118 (9th

                                           21   Cir. 2017) (“[I]t is sufficient for typicality if the plaintiff endured a course of conduct directed

                                           22   against the class”). The proposed Class Representative also has no conflict with the class; has

                                           23   participated actively in the case, including by sitting for a deposition; and is represented by

                                           24   experienced attorneys. Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003) (adequacy satisfied

                                           25   if plaintiffs and their counsel lack conflicts of interest and are willing to prosecute the action

                                           26   vigorously on behalf of the class).

                                           27                           The Class Meets the Requirements of Rule 23(b)(3)

                                           28


                                                                                                 - 13 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 20 of 32



                                            1
                                                          “In addition to meeting the conditions imposed by Rule 23(a), the parties seeking class
                                            2
                                                certification must also show that the action is maintainable under Fed. R. Civ. P. 23(b)(1), (2) or
                                            3
                                                (3).” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Circ. 1997). Here, the proposed class is
                                            4
                                                maintainable under Rule 23(b)(3), as common questions predominate over any questions affecting
                                            5
                                                only individual members and class resolution is superior to other available methods for a fair
                                            6
                                                resolution of the controversy. Id. Plaintiff’s liability case depends, first and foremost, on whether
                                            7
                                                Kimpton used reasonable data security to protect payment card data. That question can be resolved
                                            8
                                                using the same evidence for all class members, and thus is the precise type of predominant question
                                            9
                                                that makes a class-wide adjudication worthwhile. See Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct.
                                           10
                                                1036, 1045 (2016) (“When ‘one or more of the central issues in the action are common to the class
R OBINS K APLAN LLP




                                           11
             A TTORNEYS A T L AW




                                                and can be said to predominate, the action may be considered proper under Rule 23(b)(3) . . . .’”).
                                           12
                            M INNEAPOLIS




                                                This case involves a single cybersecurity incident that impacted all Class members whose data was
                                           13
                                                stolen in connection with using a payment card at Kimpton properties, giving rise to claims under
                                           14
                                                state law that all share the same common nucleus of facts and law pertaining to the duty of care
                                           15
                                                and whether Kimpton violated it.
                                           16
                                                          Predominance is satisfied in this case and the common legal and factual issues here
                                           17
                                                outweigh any “questions affecting only individual members.” Fed. R. Civ. P. 23(b)(3). Familiar
                                           18
                                                Ninth Circuit standards going back at least 20 years, to Hanlon, govern the predominance inquiry:4
                                           19
                                                here, as in in Hanlon, “a common nucleus of facts and potential legal remedies dominate this
                                           20
                                                litigation.” 150 F.3d at 1022. Thus, any variations in state law do not outweigh the predominance
                                           21
                                                of factual and legal issues with respect to the constellation of claims in this case in the settlement
                                           22
                                                context. Id. at 1022–23 (holding that “idiosyncratic differences between state consumer protection
                                           23
                                                laws are not sufficiently substantive to predominate over the shared claims”); see also In re
                                           24
                                                Hyundai & Kia Fuel Econ. Litig., 15-56014, 2019 WL 2376831, at *10–11 (9th Cir. June 6, 2019)
                                           25
                                                (“The prospect of having to apply the separate laws of dozens of jurisdictions presented a significant
                                           26
                                           27         4
                                                       In re Hyundai & Kia Fuel Econ. Litig., 881 F.3d 679, 707 (9th Cir. 2018) is no longer
                                                precedential authority in light of In re Hyundai & Kia Fuel Econ. Litig., 15-56014, 2019 WL
                                           28   2376831 (9th Cir. June 6, 2019).

                                                                                               - 14 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 21 of 32



                                            1   issue for trial manageability, weighing against a predominance finding. In settlement cases, such

                                            2   as the one at hand, the district court need not consider trial manageability issues.”) (internal citations

                                            3   omitted).

                                            4           “Variations in state law do not necessarily preclude a 23(b)(3) action.’” Hanlon, 150 F.3d

                                            5   at 1022. Here, there are no material differences as to Plaintiff’s common-law negligence or breach

                                            6   of implied contract claims. Hanlon, 150 F.3d at 1022; Just Film, 847 F.3d at 1122. The basic

                                            7   elements of contract law, as they apply to our facts, are the same across states. See In re Conseco

                                            8   Life Ins. Co. LifeTrend Ins. Sales and Mktg. Litig., 2010 WL 3931096 (N.D. Cal. Oct. 6, 2010); cf.

                                            9   American Airlines v. Wolens, 513 U.S. 219, 233 n.8 (1995) (“Because contract law is not at its core

                                           10   ‘diverse, nonuniform, and confusing,’ we see no large risk of nonuniform adjudication . . . .”)
R OBINS K APLAN LLP




                                           11   (citations omitted). The breach of implied contract claim focuses on issues of Kimpton’s privacy
             A TTORNEYS A T L AW




                                           12   policy and the alleged breach of that policy, both of which are subject to common proof. There are
                            M INNEAPOLIS




                                           13   no material differences in state law with respect to interpretation or breach that would require

                                           14   individualized adjudication of the facts here at issue. Just Film, 847 F.3d at 1123.

                                           15           Similarly, the commonalities with respect to the key facts and legal issues relevant to

                                           16   Plaintiff’s negligence claim outweigh any individualized differences.            The core elements of

                                           17   negligence – duty, breach, causation, damages – do not substantively vary from state-to-state

                                           18   (except as to contributory/comparative negligence principles not at play in this single-defendant

                                           19   case). See ECF No. 98-13. In sum, these claims are so similar across states that they do not defeat

                                           20   predominance.

                                           21           True, this case includes an unfair competition claim under California Business &

                                           22   Professions Code section 17200, the precise kind of consumer protection statute that would result

                                           23   in application of multiple state laws under, e.g., Mazza v. Am. Honda Motor Co., 666 F.3d 581,

                                           24   589-90 (9th Cir. 2012). Yet, even assuming that the consumer protection laws of multiple states

                                           25   apply, this still does not defeat predominance.

                                           26           Here, as in in Hanlon, “a common nucleus of facts and potential legal remedies dominate

                                           27   this litigation.” 150 F.3d at 1022. Class members here do not occupy different factual positions

                                           28   that might create conflicts in the legal viability of their claims. Much like Hanlon’s class members


                                                                                                 - 15 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 22 of 32



                                            1   who all had “the same problem – an allegedly defective rear latchgate . . . .” (Hanlon, 150 F.3d at

                                            2   1021), the class members here all suffered the same loss of personal information from the same

                                            3   single cybersecurity incident which compromised payment-card data. That theft gives rise to

                                            4   claims under state law that all share the same common nucleus of facts and law pertaining to the

                                            5   duty of care and whether Kimpton violated it. It is the same injury, from the same origin, based on

                                            6   the same facts. Any variations in state law do not outweigh the predominance of common factual

                                            7   and legal issues in this case. See Hanlon, 150 F.3d at 1022–23 (holding that “idiosyncratic

                                            8   differences between state consumer protection laws are not sufficiently substantive to predominate

                                            9   over the shared claims”).

                                           10            In light of the common factual evidence, this Court can conclude that “common,
R OBINS K APLAN LLP




                                           11   aggregation-enabling, issues in the case are more prevalent or important,” (Tyson Foods, 136 S. Ct.
             A TTORNEYS A T L AW




                                           12   at 1045) even if there are variations between the state statutory claims, particularly where much of
                            M INNEAPOLIS




                                           13   that variation applies statewide rather than individually. For all of these claims, variations in state

                                           14   law that apply statewide, or to other large sub-groups of the class, do not pose individualized issues

                                           15   at all, and raise only questions of manageability irrelevant to settlement under governing law.

                                           16   Amchem Prods, 521 U.S. at 623. Likewise, there is a long-standing rule that individualized damages

                                           17   issues do not defeat predominance. Tyson Foods, 136 S.Ct. at 1045; Vaquero v. Ashley Furn., 824

                                           18   F.3d 1150, 1155 (9th Cir. 2016).

                                           19            Finally, since “the proposal is that there be no trial,” manageability considerations have no

                                           20   impact on whether the proposed settlement class should be certified. Amchem, 521 U.S. at 620.

                                           21   There is only the predominant issue of whether Kimpton properly secured the payment card data

                                           22   of its consumers, such that Kimpton’s security should be improved and class members affected by

                                           23   the data breach provided with a remedy. As a practical matter, that issue cannot be resolved through

                                           24   individual trials or settlement negotiations: the amount at stake for individual class members is too

                                           25   small, the technical issues involved too complex, and the required expert testimony and document

                                           26   review too costly. See Just Film, 847 F.3d at 1123.5

                                           27
                                                5
                                                    A class action is not only the superior method of adjudicating consumer claims arising from this
                                           28


                                                                                               - 16 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 23 of 32



                                            1             In sum, because of the common experience of every individual in this Class with respect to

                                            2   the single event of the Kimpton data breach, the common evidence pertaining to data security and

                                            3   the breach, and the common legal issues across the common law and statutory claims, the proposed

                                            4   class is “sufficiently cohesive to warrant adjudication by representation.” Amchem Prods., 521 U.S.

                                            5   at 623.

                                            6             B.     The Court Should Grant Final Approval
                                            7                            The Standard for Final Approval: Amended Rule 23(e)
                                            8             Federal Rule of Civil Procedure 23(e) provides that a class action cannot be settled or

                                            9   compromised without approval by the court. Fed. R. Civ. P. 23(e). Judicial approval is required

                                           10   regardless of whether the action is certified for trial and later settled or is certified for purposes of
R OBINS K APLAN LLP




                                           11   settlement. Manual for Complex Litigation, Fourth, § 21.61 (2004). Recent revisions to Rule
             A TTORNEYS A T L AW




                                           12   23(e)—effective on December 1, 2018—standardize the factors governing final approval, stating
                            M INNEAPOLIS




                                           13   that approval is proper upon a finding that the settlement is “fair, reasonable, and adequate” after

                                           14   considering whether:
                                                              (A) the class representatives and class counsel have adequately represented
                                           15                 the class;
                                           16                    (B) the proposal was negotiated at arm’s length;
                                           17                    (C) the relief provided for the class is adequate, taking into account:
                                                                      (i) the costs, risks, and delay of trial and appeal;
                                           18
                                                                      (ii) the effectiveness of any proposed method of distributing relief to the
                                           19                         class, including the method of processing class-member claims;
                                           20                         (iii) the terms of any proposed award of attorney’s fees, including
                                                                      timing of payment; and
                                           21
                                                                      (iv) any agreement required to be identified under Rule 23(e)(3); and
                                           22
                                                                 (D) the proposal treats class members equitably relative to each other.
                                           23
                                                Fed. R. Civ. P. 23(e).
                                           24
                                                                         a. Adequacy of Representation and Arm’s Length Negotiation
                                           25

                                           26   data breach, it is the only method practicable—just as in other data breach cases where a class wide
                                                settlement has been approved. See, e.g., In re Linkedin User Privacy Litig., 309 F.R.D. 573, 585
                                           27   (N.D. Cal. 2015); In re the Home Depot, Inc., Customer Data Sec. Breach Litig., 2016 WL
                                                6902351, at *2 (N.D. Ga. Aug. 23, 2016); In re Countrywide Fin. Corp. Customer Data Sec. Breach
                                           28   Litig., 2009 WL 5184352, at *6–7 (W.D. Ky. Dec. 22, 2009).

                                                                                                 - 17 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 24 of 32



                                            1          As explained above, the Class Representative has adequately represented the Class

                                            2   throughout this case as has Class Counsel. Class Counsel are well-versed in class litigation,

                                            3   including class privacy and data breach litigation such as this, and have steadfastly represented the

                                            4   Class throughout this matter, and the Class Representative is equally committed and unconflicted.

                                            5   See, e.g. ECF No. 106-8 at ¶¶ 1–3; ECF No. 98-8 at ¶¶ 1–19; ECF Nos. 98-9 – 98-12.

                                            6          Further, the Settlement was at all times negotiated at arm’s-length. Class Counsel undertook

                                            7   significant factual and legal investigation of the issues prior to filing the case and during the hard-

                                            8   fought litigation. The parties engaged in extensive discovery about both the facts and law at issue.

                                            9   Finally, Mediator Bruce Friedman presided over the parties’ formal, arm’s length and adversarial

                                           10   mediation. The Settlement clearly emerges from a formal, arms-length negotiation process between
R OBINS K APLAN LLP




                                           11   the Parties. ECF No. 106-8 ¶ 38; Yanchunis Decl. ¶ 44.
             A TTORNEYS A T L AW




                                           12                          b. Adequacy of Relief
                            M INNEAPOLIS




                                           13          The relief offered by the Settlement is adequate considering the risks of continued litigation.

                                           14   Although Plaintiff is confident in the merits of his claims, the risks involved in prosecuting a class

                                           15   action through trial cannot be disregarded. While most of Plaintiff’s claims survived a motion to

                                           16   dismiss, Plaintiff would still need to prevail on cross-motions for summary judgment and then

                                           17   prevail on a motion for class certification. Almost all class actions involve a high level of risk,

                                           18   expense, and complexity, which is one reason that judicial policy so strongly favors resolving class

                                           19   actions through settlement. Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1238 (9th Cir. 1998).

                                           20   This is not only a complex case, but it is in an especially risky field of litigation. See, e.g., In re

                                           21   Countrywide Fin. Corp. Customer Data Sec. Breach Litig., 2010 WL 3341200, at *6 (W.D. Ky.

                                           22   Aug. 23, 2010) (approving data breach settlement, in part, because “proceeding through the

                                           23   litigation process in this case is unlikely to produce the plaintiffs’ desired results”). Data breach

                                           24   cases continue to be among the most risky and uncertain of all class action litigation and

                                           25   certification is rare. Even if the Court had certified a class, Kimpton would have sought appellate

                                           26   review. The Court may recall that Kimpton sought an interlocutory review of this Court’s order on

                                           27   the motion to dismiss. Through the Settlement, Plaintiff and Class members gain significant

                                           28   benefits without having to face further risk.


                                                                                                - 18 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 25 of 32



                                            1           While Plaintiff believes he would prevail on a motion for summary judgment and then also

                                            2   prevail on class certification, there is little directly analogous precedent to rely upon. Class

                                            3   certification has been denied in other consumer data breach cases and it was only recently that the

                                            4   first litigation class was certified in a consumer data breach case. See Smith v. Triad of Alabama,

                                            5   LLC, 2017 WL 1044692, at *6 (M.D. Ala. Mar. 17, 2017). The lack of direct precedent creates an

                                            6   additional risk in achieving and maintaining class action status throughout trial and even appeal.

                                            7   While Plaintiff feels that he would be able to obtain certification outside of a settlement context

                                            8   and maintain certification through trial, this is not certainty.        Additionally, any potential

                                            9   certification would be subject to later appeal and potential reversal. Also, the cost of trial and any

                                           10   appeals would be significant and would delay the resolution of this litigation without the guarantee
R OBINS K APLAN LLP




                                           11   of any relief.
             A TTORNEYS A T L AW




                                           12           The Settlement relief will be distributed via a straight-forward claims process utilizing easy
                            M INNEAPOLIS




                                           13   to understand and use claim forms. SA § 2.3. The Claims Process includes procedures for Claim

                                           14   Supplementation, acceptance or rejection of payment offers made by the Claim Administrator, and,

                                           15   if necessary, referral to the Claims Referee where disputes persist. SA § 2.3.1–2.3.5. Checks for

                                           16   approved claims will then be mailed and postmarked within 60 days of the Effective Date, or within

                                           17   30 days of the date that the claim is approved, whichever is latest. SA § 9.2.

                                           18           Attorneys’ fees, costs, and expenses were negotiated only after reaching agreement on the

                                           19   Class relief. ECF No. 106-8 at ¶ 13; SA § 8.1. Kimpton has agreed to pay up to $800,000.00 for

                                           20   attorneys’ fees, costs, and expenses, however the awarded amount remains wholly in the Court’s

                                           21   discretion and no order of the Court, or modification or reversal or appeal of any order of the Court,

                                           22   concerning the amount(s) of any attorneys’ fees, costs, expenses, and/or service award ordered by

                                           23   the Court will affect whether the Judgment is Final or constitute grounds for cancellation or

                                           24   termination of this Settlement Agreement. SA §§ 8.2, 8.5. Attorneys’ fees, costs, and expenses, in

                                           25   whatever amount set by the Court, will be paid within fifteen days of the Effective Date. SA § 8.4.

                                           26   And, as explained in Plaintiff’s Motion for Attorneys’ Fees, an award of the full $800,000.00

                                           27   requested will still be less than Counsels’ lodestar amount. ECF No. 113 at 13–14 (noting lodestar

                                           28   of more than $1.5 million and costs in excess of $138,000.00).


                                                                                               - 19 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 26 of 32



                                            1          Finally, there are no Rule 23(e)(3) agreements in place here, and the Settlement treats all

                                            2   Class Members equitably relative to each other as all who have been damaged are eligible to receive

                                            3   reimbursement for their losses, whether in the form of time, out-of-pocket costs, or both.

                                            4                  The Standard for Final Approval: Historic Factors
                                            5          The Advisory Committee also noted, however, that “[t]he goal of this amendment is not to

                                            6   displace any factor” previously considered in any given Circuit. See also, e.g., 4 Newberg on Class

                                            7   Actions    § 13:58    (5th   ed.)    (“[V]arious    pre-existing   legal    factors   not    captured

                                            8   by amended Rule 23(e)(2)’s list of factors may prove relevant in particular cases.”). Those historic

                                            9   final approval factors include: (1) the strength of the plaintiff’s case; (2) the risk, expense,

                                           10   complexity, and likely duration of further litigation; (3) the risk of maintaining class action status
R OBINS K APLAN LLP




                                           11   throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery completed and
             A TTORNEYS A T L AW




                                           12   the stage of the proceedings; (6) the experience and views of counsel; (7) the presence of a
                            M INNEAPOLIS




                                           13   governmental participant; (8) the reaction of the class members to the proposed settlement; and (9)

                                           14   whether the settlement is a product of collusion among the parties. In re Bluetooth Headset

                                           15   Products Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011). To the extent not already addressed above,

                                           16   these factors are addressed below.

                                           17                          a.      The Strength of Plaintiff’s Case
                                           18          Plaintiff believes he has a good case for liability and damages. Pursuant to the scheduling

                                           19   order in this case, at the time the parties negotiated the Settlement, Plaintiff had developed a solid

                                           20   factual record to move this case forward, and was preparing his motion for summary judgment on

                                           21   his individual claims and damages. Plaintiff was prepared to submit evidence supporting his

                                           22   assertion that Kimpton had failed to take a number of industry-standard measures to secure its

                                           23   consumers’ payment card data; ignored warnings of vulnerabilities in its data security; and that

                                           24   Kimpton missed opportunities to detect and stop the data breach while it was underway. Plaintiff

                                           25   also believes he would be able to show that he suffered damages as a result of the Kimpton data

                                           26   breach. However, throughout the litigation, Kimpton has continually disputed the sufficiency of

                                           27   Plaintiff’s allegations, and Kimpton believes that discovery against Plaintiff Parsons has allowed

                                           28   Kimpton to develop a factual record to support many of the same basic arguments Kimpton raised


                                                                                               - 20 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 27 of 32



                                            1   on its motion to dismiss. Although Plaintiff feels that he would be able to obtain a favorable ruling

                                            2   on his motion for summary judgment, this is not a certainty. Moreover, as discussed above, the

                                            3   proposed settlement provides for monetary benefits that likely exceeds what class members would

                                            4   likely be able to recover if Plaintiff were to establish class-wide liability. And, the level of effort

                                            5   that each class member must undertake to claim those settlement benefits is likely significantly less

                                            6   than if he or she were forced to prove and claim causation and damages in a contested proceeding.

                                            7                          b.      The Amount Offered in Settlement
                                            8          Through arm’s-length negotiations between sophisticated counsel experienced in litigating
                                            9
                                                complex cases and through the assistance of an experienced mediator, the parties were able to reach
                                           10
                                                an agreement that compares very favorably to settlements in payment card data breach class actions
R OBINS K APLAN LLP




                                           11
             A TTORNEYS A T L AW




                                                that have been approved by other courts. As discussed above, payment card data breach class action
                                           12
                            M INNEAPOLIS




                                           13   cases are particularly risky and challenging and the outcome of this settlement should be considered

                                           14   not only as favorable compared to other payment card data breach class action settlements, but as

                                           15   particularly favorable given that multiple other payment card data breach cases against hotel or
                                           16   restaurant chains have resulted in no recovery for the plaintiff or Class Members. See, e.g., Dugas
                                           17
                                                v. Starwood Hotels & Resorts Woldwide, Inc., 3:16-cv-00014-GPC-BLM (S.D. Cal.), Doc. 56
                                           18
                                                (order dismissing payment card data breach case) (July 11, 2017); Whalen v. Michaels Stores, Inc.,
                                           19
                                                689 Fed. App'x 89 (2d Cir. 2017) (order affirming dismissal of payment card data breach case).
                                           20

                                           21              •   The Home Depot data breach, which involved the theft of approximately 92 million
                                                               consumers, consisting of 40 million consumers’ payment data and 53 million
                                           22                  consumers’ email addresses settled creating a $13 million fund for consumers,
                                                               paying an additional $6.5 million for internet and dark web monitoring services
                                           23                  (which was eligible to be repaid from the fund), and $7.5 million in attorney fees.
                                                               For the 40 million payment cards at issue, the settlement equates to approximately
                                           24                  .33 cents per card. See In re the Home Depot, Inc., Customer Data Sec. Breach
                                                               Litig., No. 1:14-MD-02583-TWT, ECF No. 181-2 (March 7, 2016) (Settlement
                                           25                  Agreement); id., 2016 WL 6902351, at *6 (N.D. Ga. Aug. 23, 2016) (order
                                                               approving settlement).
                                           26
                                                           •   The Target data breach, which compromised the personal information of nearly 110
                                           27                  million consumers, resolved with Target establishing a settlement fund of $10
                                                               million and separately paying $6.75 million in attorney fees. This amounts to
                                           28


                                                                                               - 21 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 28 of 32



                                            1                  approximately .09 cents per card. See In re Target Corp. Customer Data Sec.
                                                               Breach Litig., No. MDL 14-2522-PAM, ECF No. 358-1 (March 18, 2015)
                                            2                  (Settlement Agreement); id., 2017 WL 2178306, at *2 (D. Minn. May 17, 2017)
                                                               (order approving settlement on remand from the 8th Circuit), appeal pending Case
                                            3                  No. 15-3912 (8th Cir.).

                                            4              •   The Neiman Marcus data breach, which compromised the personal information of
                                                               approximately 2,187,773 individuals who held different payment card accounts with
                                            5                  Neiman Marcus establishing a settlement fund of $1,600,000, $400,000 of which
                                                               went to costs for the Claims Administrator and $530,000 for attorneys’ fees, costs
                                            6                  and expenses. This equates to approximately .31 cents per card. See Remijas v. The
                                                               Neiman Marcus Group, LLC, No. 14-cv-1735, ECF No. 145 (March 17, 2017)
                                            7                  (Memorandum in Support of Preliminary Approval).

                                            8          Here, the $1.00 per card recovery compares well against other payment card data breach

                                            9   settlements. The Settlement will also reduce the risk that the payment card data that consumers

                                           10   continue to entrust to Kimpton will be compromised by future attacks. Kimpton will adopt several
R OBINS K APLAN LLP




                                           11   significant data security measures negotiated with the assistance of a cyber security expert and Lead
             A TTORNEYS A T L AW




                                           12   Counsel’s experience in other data breach cases, including those referenced above. These measures
                            M INNEAPOLIS




                                           13   include designating an information security position, performing annual PCI DSS audits and

                                           14   penetration testing, implementing an annual security awareness program, and improving payment

                                           15   card acceptance technology.

                                           16                          c.      The Extent of Discovery Completed and the Stage of the
                                                                               Proceedings
                                           17
                                                       Before entering into settlement discussions on behalf of class members, counsel should
                                           18
                                                have “sufficient information to make an informed decision.” Linney, 151 F.3d at 1239. Here, the
                                           19
                                                parties completed fact discovery, which included: eleven depositions; tens of thousands of
                                           20
                                                produced documents; and, multiple subpoenas for documents and depositions to non-parties. ECF
                                           21
                                                No. 106-8 at ¶ 36; Yanchunis Decl. ¶ 42. Expert discovery was also well underway when the parties
                                           22
                                                reached the Settlement. Plaintiff retained a cybersecurity expert and a damages expert. Both
                                           23
                                                experts reviewed information developed during discovery and had numerous conference calls with
                                           24
                                                Plaintiff. Plaintiff’s cybersecurity expert also attended several of the depositions in this case. Id.
                                           25
                                                Plaintiff knows the strengths and weaknesses of the Class’s claims and has worked with experts to
                                           26
                                                value those claims and to understand the business practice changes necessary to protect Class
                                           27
                                                members’ payment card data in the future. From the information Plaintiff obtained in discovery,
                                           28


                                                                                               - 22 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 29 of 32



                                            1   he was well-prepared to negotiate a settlement on behalf of the Class. Id.

                                            2                          d.      The Experience and Views of Counsel
                                            3          As set forth in the previously provided resumes and declaration, Plaintiff’s counsel have

                                            4   considerable experience in class actions and specifically data breach litigation, and have litigated

                                            5   to resolution some of the largest data breach and privacy cases filed to date. See ECF No. 106-8 at

                                            6   ¶¶ 1–3; ECF No. 98-8 at ¶¶ 1–19; ECF Nos. 98-9 – 98-11; Yanchunis Decl. ¶ 43. Class Counsel

                                            7   are confident, based on their extensive experience as class action litigators and with other similar

                                            8   class actions, e.g. In re: The Home Depot, Inc., Customer Data Security Breach Litigation., Case

                                            9   No. 14-md-02583-TWT (N.D. Ga. 2016), In re: Target Corporation Customer Data Security

                                           10   Breach Litigation, Case No. 14-md-02522 (D. Minn. 2015), that they have a full understanding of
R OBINS K APLAN LLP




                                           11   the facts at issue, and the strengths and weaknesses of the legal allegations in the complaint. Thus,
             A TTORNEYS A T L AW




                                           12   Plaintiff’s counsel is well qualified to evaluate the class claims, value of the settlement versus
                            M INNEAPOLIS




                                           13   moving for certification and going to trial, and the viability of possible affirmative defenses. See

                                           14   Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal. 1979) (“The recommendations of plaintiffs'

                                           15   counsel should be given a presumption of reasonableness.”). Plaintiff’s counsel believes that the

                                           16   settlement is fair and reasonable in light of the complexities of the case, the uncertainties of class

                                           17   certification and litigation, and the secured benefit to the class. ECF No. 106-8 at ¶ 37; Yanchunis

                                           18   Decl. ¶ 43.

                                           19                          e.      The Presence of a Governmental Participant
                                           20          No governmental agency is involved in this litigation, but the Attorney General of the

                                           21   United States and Attorneys General of each of the States have been notified of the proposed

                                           22   settlement pursuant to the Class Action Fairness Act, 28 U.S.C. § 1715, and given an opportunity

                                           23   to raise any objections or concerns they may have, and none have raised any concerns.

                                           24                          f.      The Reaction of Class Members to the Proposed Settlement
                                           25          Only five Class Members have excluded themselves from the Settlement and no objections

                                           26   have been lodged, yet, hundreds of claims have been filed. This positive reaction of the Class

                                           27   strongly supports finally approving the Settlement.

                                           28          C.      The Court Should Find the Notice Plan Met the Requirements of Due Process

                                                                                               - 23 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 30 of 32



                                            1          In any proceeding that is to be accorded finality, due process requires that interested parties

                                            2   be provided with notice reasonably calculated, under the circumstances, to apprise them of the

                                            3   pendency of the action and afford them an opportunity to present their objections. Mullane v.

                                            4   Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). That means the settlement notices

                                            5   must fairly apprise the class members of the terms of the proposed compromise and give class

                                            6   members sufficient information to decide whether they should accept the benefits offered, opt out

                                            7   and pursue their own remedies, or object to the settlement. Id. Additionally, the notice must be

                                            8   designed so as to have a reasonable chance of reaching a substantial percentage of the class

                                            9   members. Id. at 318 (explaining notice must be reasonably calculated to reach interested parties).

                                           10          Here, as explained above, the Notice Plan was implemented as anticipated, reaching 84.5%
R OBINS K APLAN LLP




                                           11   of the identified Settlement Class and approximately 80% of the Class as a whole. Azari Decl.
             A TTORNEYS A T L AW




                                           12   ¶¶ 18, 38. Accordingly, the Court should find the Notice Plan was reasonably calculated to give
                            M INNEAPOLIS




                                           13   actual notice to Settlement Class Members of the right to receive benefits from the Settlement, and

                                           14   to be excluded from or object to the Settlement and that the Notice Plan met the requirements of

                                           15   Rule 23 and due process.

                                           16          D.      The Court Should Finally Appoint Plaintiff’s Counsel as Class Counsel
                                           17          Under Rule 23, “a court that certifies a class must appoint class counsel . . . [who] must

                                           18   fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B). In making

                                           19   this determination, courts generally consider the following attributes: (1) the proposed class

                                           20   counsel’s work in identifying or investigating potential claims, (2) the proposed class counsel’s

                                           21   experience in handling class actions or other complex litigation, and the types of claims asserted in

                                           22   the case, (3) the proposed class counsel’s knowledge of the applicable law, and (4) the proposed

                                           23   class counsel's resources committed to representing the class. Fed. R. Civ. P. 23(g)(1)(A)(i-iv).

                                           24          Here, proposed Class Counsel have extensive experience prosecuting class action cases,

                                           25   and specifically data breach cases. See ECF No. 106-8 at ¶¶ 1–3; ECF No. 98-8 at ¶¶ 1–19; ECF

                                           26   Nos. 98-9 – 98-11; Yanchunis Decl. ¶¶ 5-9. Accordingly, the Court should appoint John Yanchunis

                                           27   of Morgan & Morgan Complex Litigation Group as Lead Class Counsel, and Michael Ram of

                                           28   Robins Kaplan LLP as Class Counsel.


                                                                                              - 24 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 31 of 32



                                            1   VI.    CONCLUSION

                                            2          For the foregoing reasons, Plaintiff respectfully requests that the Court grant this motion for

                                            3   final approval; find the Settlement fair, reasonable, and adequate under Rule 23(e), finally certify

                                            4   the Settlement Class; finally appoint Andrew Parsons as Class Representative; finally appoint John

                                            5   Yanchunis as Lead Class Counsel, and Michael Ram as Class Counsel; finally appoint Epiq

                                            6   Systems, Inc. to serve as the Claims Administrator, and find that the Notice Program satisfied Rule

                                            7   23 and due process.

                                            8
                                                Dated: June 27, 2019                          MORGAN & MORGAN COMPLEX
                                            9                                                 LITIGATION GROUP
                                           10
                                                                                         By: /s/ John A. Yanchunis
R OBINS K APLAN LLP




                                           11                                                John A. Yanchunis (pro hac vice)
             A TTORNEYS A T L AW




                                                                                             Florida Bar No. 324681
                                           12                                                jyanchunis@ForThePeople.com
                            M INNEAPOLIS




                                                                                             MORGAN & MORGAN
                                           13                                                COMPLEX LITIGATION GROUP
                                                                                             201 N. Franklin Street, 7th Floor
                                           14
                                                                                             Tampa, Florida 33602
                                           15                                                Telephone: (813) 223-5505
                                                                                             Facsimile: (813) 223-5402
                                           16
                                                                                              Michael F. Ram, SBN #104805
                                           17                                                 Email: mram@RobinsKaplan.com
                                           18                                                 Marie N. Appel, SBN #187483
                                                                                              Email:mappel@RobinsKaplan.com
                                           19                                                 ROBINS KAPLAN, LLP
                                                                                              2440 W. El Camino Real, Suite 100
                                           20                                                 Mountain View, California 94040
                                                                                              Telephone: (650) 784-4040
                                           21                                                 Facsimile: (650) 784-4041
                                           22
                                           23

                                           24

                                           25

                                           26
                                           27

                                           28


                                                                                              - 25 -
                                                Case 3:16-cv-05387-VC Document 115-2 Filed 06/27/19 Page 32 of 32



                                            1                                   CERTIFICATE OF SERVICE

                                            2          I hereby certify that June 27, 2019, I authorized the electronic filing of the foregoing with

                                            3   the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

                                            4   e-mail addresses denoted on the attached Electronic Mail Notice List.

                                            5          I certify under penalty of perjury under the laws of the United States of America that the

                                            6   foregoing is true and correct. Executed June 27, 2019.

                                            7                                                /s/ John A. Yanchunis___
                                                                                             John A. Yanchunis
                                            8                                                MORGAN & MORGAN COMPLEX LITIGATION
                                                                                             GROUP
                                            9                                                201 N. Franklin Street,
                                                                                             7th Floor Tampa, FL 33602
                                           10                                                Telephone: 813/223-5505
                                                                                             813/223-5402 (fax)
R OBINS K APLAN LLP




                                           11
             A TTORNEYS A T L AW




                                           12
                            M INNEAPOLIS




                                           13

                                           14

                                           15
                                           16

                                           17

                                           18

                                           19
                                           20

                                           21

                                           22
                                           23

                                           24

                                           25

                                           26
                                           27

                                           28


                                                                                              - 26 -
